Citation Nr: 1410747	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-39 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg and scrotum.

2.  Entitlement to a rating in excess of 40 percent for status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2011 rating decisions of the VA Regional Office (RO) in Augusta, Maine and New York, New York, respectively.  

In February 2010 and January 2014 the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  For the service connection claim, the Veteran was afforded a VA examination in June 2010; a negative nexus opinion regarding service connection on a direct basis and as caused by the service-connected right lower extremity disability was provided.  However, the examiner did not provide any opinion as to aggravation; therefore, a remand is necessary for a new opinion.

As for the increased rating issue, the Veteran was last afforded a VA examination in 2007.  His testimony at the January 2014 hearing has indicated a worsening of that disability.  As such, a remand is necessary for a new examination.

Regarding the claim for compensation under 38 U.S.C.A. § 1151, the Veteran contends that VA's failure to renew Plavix days prior to a heart attack caused it to occur.  The Veteran was seen by VA on June 11, 2008.  He reported that he could not afford his medications and that his Plavix was running out.  The record shows that that medication was filled up to December 2007.  The Veteran's Plavix was not renewed at that time and it was determined that the Veteran would start taking aspirin.  On June 30, 2008, the Veteran suffered a heart attack.  A December 2008 VA treatment record shows that the Veteran had been sent a 90 day supply of Plavix in December 2007 and that on June 11, 2008, the Veteran indicated that he still had some Plavix left.  

A VA examination was provided to the Veteran in October 2010.  The examiner noted that the Veteran had not been taking his Plavix or another medication on a regular basis prior to his June 2008 heart attack as evidenced by him still having medication left from a 90 day supply sent to him in December 2007.  The examiner opined that there was no disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or any fault on part of the VA medical care.  Although the rationale appears to be based, in part, on the Veteran's failure to take his medication, the examiner did not address whether there was fault on the part of VA in failing to renew Plavix on June 11, 2008.  As such, a remand is necessary for an additional opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Schenectady, New York VA Community Based Outpatient Clinic, from Dr. R.P., and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed varicose veins of the left leg and scrotum, as well as the severity of his service-connected right lower extremity disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A) For the left leg and scrotum, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the varicose veins of the left leg and scrotum were aggravated (permanently worsened beyond normal progression) by the service-connected right lower extremity disability [If the varicose veins of the left leg and scrotum are found to have been aggravated by the service-connected right lower extremity disability, the examiner should quantify the approximate degree of aggravation.]  

B) For the service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins, the examiner is requested to report all pertinent manifestations and symptomatology associated with that disability.  In particular, the examiner should discuss whether the disability results in persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or whether it results in massive board-like edema with constant pain at rest.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Obtain an addendum medical opinion from the October 2010 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine whether the Veteran has any additional disability from VA's failure to renew his prescription for Plavix on June 11, 2008.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining reviewing the claims file, the examiner should opine as to the following:

A) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained additional disability as a result of VA's failure to prescribe Plavix on June 11, 2008?  If so, what is the additional disability?  

B) Is it more likely than not, less likely than not, or as likely as not, that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  

C) Is it more likely than not, less likely than not, or as likely as not, that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


